DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The election without traverse of Group I, Species K, and Species I, corresponding to claims 1-16, via the response of December 17, 2021 is hereby acknowledged.

Effective Filing Date
	The claim limitation defining “to provide an equal portion of the fluid received” in claims 1 and 12 is not supported in application 62/586,699 nor application 16/189,898; the effective filing date of this subject matter is therefore July 23, 2019.  
	As a separate issue, the subject matter of claims 2 and 3, that the inlet is on the bottom of the hub, is not supported in application 62/586,699 nor application 16/189,898; the effective filing date of this subject matter is therefore July 23, 2019.  
	As yet another separate issue, the subject matter of claims 9-11 and 16, reciting a stand and/or frame, is not supported in application 62/586,699 nor application 16/189,898; the effective filing date of this subject matter is therefore July 23, 2019.  
	Regarding the above, MPEP 2152.01 is relevant (“[T]he principle that different claims in the same application may be entitled to different effective filing dates vis-à-vis the prior art remains unchanged by the AIA .”)  
	If Applicant believes that any of these determinations are incorrect, remarks should be submitted indicating which specific portions of the ‘699 or ‘898 application support the subject matter at issue.
Specification Objections
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the term “inlet vent conduit” in claim 13 does not have antecedent basis in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zumbrum (US 2018/0297753) in view of Hwan (KR 20170000033).
	Regarding claim 1, Zumbrum discloses (figures 21-23) a fluid distribution system comprising:
	an input tube (6035; bottom tube in figure 23);
	a plurality of vessels, each vessel including an inflow conduit (paragraph 0072, “a plurality of inserts 6035 that provide a plurality of outlets from the chamber 6050 for distributing a fluid into a plurality of receptacles.”); and
	a distribution hub (figure 22; 6030, 6005, 6015) comprising:

	a plurality of outlets (openings in 6015), each outlet in fluid communication with the single inlet and in fluid communication with a respective inflow conduit such that the
distribution hub is configured to provide the fluid received through the single inlet to each of the inflow conduits, the inflow conduits free of obstructions between the plurality of outlets and the respective vessel of the plurality of vessels (figures 22 and 23, and paragraph 0072).
	Zumbrum does not specifically station that the distribution hub is configured to provide an equal portion of the fluid received through the single inlet to each of the inflow conduits.
	It appears that the device of Zumbrum is capable of delivering an equal portion of fluid to each inflow conduit, in that Zumbrum shows a single manifold with equally and symmetrically spaced inflow tubes, and identical inflow tubes.  Based on the laws of fluid dynamics, the flow through the tubes will be the same because they are connected to the same manifold and therefore under the same pressure.
	In the alternative, Hwan teaches that it is known in the art to use a fluid distributor with a hub/manifold to distribute equal amounts of fluid into a plurality of containers (page 4 of English translation, “a predetermined equal amount of water can be discharged through each of the distribution pipes 400.”)
e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
	
	Regarding claim 2, Zumbrum discloses that the single inlet is defined in a bottom of the distribution hub (figure 23).

	Regarding claim 3, Zumbrum discloses that the single inlet is centrally located in the bottom of the distribution hub (figures 22 and 23).
	
	Regarding claim 8, Zumbrum discloses that the hub has a plenum (figure 23)

	Regarding claims 12, 14, and 15, Zumbrum in view of Hwan account for this subject matter as set forth above, including the manifold/hub (figure 22; 6030, 6005, 6015), receptacles/vessels (paragraph 0072), and conduits from the manifold/hub to the receptacles/vessels (see figures 21-23).


Claims 1, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hwan (KR 2017000003) in view of Furey (US 2005/0132821).
Regarding claim 1, Hwan discloses a fluid distribution system comprising: 
an input tube (200); 
a plurality of vessels (WB), each vessel including an inflow conduit; and 
a distribution hub (300) comprising: 
a single inlet (at the bottom of 200) in fluid communication with the input tube such that the distribution hub is configured to receive fluid from the input tube through the single inlet (see figure 5); and 
a plurality of outlets (at the bottom 400), each outlet in fluid communication with the single inlet and in fluid communication with a respective inflow conduit such that the distribution hub is configured to provide an equal portion of the fluid received through the single inlet to each of the inflow conduits (page 4 of English translation, “a predetermined equal amount of water can be discharged through each of the distribution pipes 400.”)	Hwan does not disclose that the inflow conduits are free of obstructions between the plurality of outlets and the respective vessel of the plurality of vessels, in that Hwan shows a valve (410, 510) in the conduit (400) for the purpose of sealing the container.
Furey teaches a fluid distributor (figure 1) in which the conduit seals the container with the use of heat knife (paragraph 0022).
It would have been obvious to one skilled in the art to modify the device of Hwan to substitute the heat-sealable conduit in place of the obstruction valve (410, 510), based In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965).

Regarding claim 8, Hwan discloses that the distribution hub includes a plenum disposed between the single inlet and the plurality of outlets (see figure 2).

	Regarding claims 12, Hwan in view of Furey account for this subject matter as set forth above, including the manifold/hub, receptacles/vessels, and conduits from the manifold/hub to the receptacles/vessels (see figure 1).
	Claims 4-7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hwan (KR 2017000003) in view of Furey (US 2005/0132821) and further in view of Freidel (US 4,993,573).
Regarding claims 4-7, Hwan and Furey account for much of the claimed subject matter as set forth above, but do not disclose that
each vessel of the plurality of vessels includes a vessel cap having an inlet aperture and an outlet aperture defined therethrough, the vessel cap sealing an interior of a respective vessel,

the vessel includes an outlet conduit, the outlet aperture of each vessel cap is in fluid communication with a vent through the outlet conduit of the vessel.	Freidel teaches that it is known to provide a container with cap having an inlet and an outlet, the outlet being an air vent, the outlet having a conduit with a vent in the claimed configuration (see figures 2 and 4, and column 4, lines 35-39)
It would have been obvious to one skilled in the art to provide each of the containers of Hwan with a cap in the configuration of Freidel for the purpose of facilitating smooth filling and eliminating gurgling by providing a vent.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 13, Hwan and Furey account forth claimed subject matter substantially as set forth above, but do not disclose that each receptacle includes an inlet vent conduit.
Freidel teaches that it is known to provide a vent conduit (19) to a container in a fluid distribution system (figure 2) for the purpose of allowing air to vent out of the container (column 4, lines 35-39).
e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claims 1, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Malone (US 2015/0259085) in view of Godwin (US 2014/0137519)
Regarding claim 1, Malone discloses a fluid distribution system comprising:
an input tube (14);
a plurality of vessels (18), each vessel including an inflow conduit; and
a distribution hub (12) comprising:
a single inlet (at 22) in fluid communication with the input tube such that the distribution hub is configured to receive fluid from the input tube through the single inlet; and
a plurality of outlets (22), each outlet in fluid communication with the single inlet and in fluid communication with a respective inflow conduit such that the distribution hub is configured to provide a portion of the fluid received through the single inlet to each of the inflow conduits, the inflow conduits free of obstructions between the plurality 
Malone does not specifically state that an equal portion of the fluid received through the single inlet to each of the inflow conduits.  
Godwin teaches that it is known to use a fluid distributor (108) to provide equal portions of fluid to a plurality of receptacle containers (110)(paragraph 0055, “Fluid flow path 126 can be designed so that all receiving containers 110 are filled at substantially equal rates, if desired.”)
It would have been obvious to one skilled in the art to configure the device of Malone to provide equal portions of fluid to the containers, based on the teaching of Godwin, for the purpose of avoiding waste of fluid that would be caused by the containers detaching at significantly different times, and/or for the purpose of creating consistency in a batch of water balloons to make them easier to throw accurately.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 8, Malone discloses that the distribution hub includes a plenum disposed between the single inlet and the plurality of outlets (see figure 2).

.

Claims 9-11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Malone (US 2015/0259085) in view of Godwin (US 2014/0137519) and further in view of Iredale (US 553,734) 	Malone and Godwin account for much of the claimed subject matter as set forth above, but do not disclose 
a stand, the stand supporting each of the vessels;
wherein the stand supports each of the vessels an equal distance from the distribution hub;
a frame assembly, the frame assembly configured to position each vessel a substantially equal distance from the distribution hub such that the inflow conduits of the respective vessels form an arc segment between the distribution hub and the vessel.
Iredale teaches a fluid distributor system having a stand (25) and a frame (22) in the claimed configuration.  
It would have been obvious to one skilled in the art to provide the device of Malone as modified with a frame and stand in the configuration of Iredale for the purpose of securing and protecting the receptacles.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claims 2, 3, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Malone (US 2015/0259085) in view of Godwin (US 2014/0137519) and further in view of Phallen (US 2015/0114515) and/or Mendels (US 2005/0267445)
	Regarding claims 2, 3, 14, and 15, Malone and Godwin account for the claimed subject matter as set forth above, and further account for the inlet being centrally located in the hub/manifold, but do not disclose that the inlet is in the bottom of the manifold.  
	Phallen teaches that it is known to arrange a fluid manifold/hub (40) with the inlet (at 46) on the bottom and the outlets (42) on top (see figure 1).
	Mendels teaches that it is known to arrange a fluid manifold/hub (120) with the inlet on bottom and the outlets (101) on top (figure 1 or figure 4).
	It would have been obvious to one skilled in the art to modify the device of Malone to have the inlet on the bottom of the manifold, based on the teaching of Phallen and/or Mendels, as a matter of routine design choice that would not change the operation of the device, and/or as a routine rearrangement of parts.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 8-12 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 31 of U.S. Patent Application No. 17/132,958. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 31 of the ‘958 application recites all the elements of claims 1, 8-12, 16.  This is an anticipation-type analysis, see MPEP 804, “A nonstatutory double patenting rejection is appropriate where a claim in an application under examination claims subject matter that is different, but not patentably distinct, from the subject matter claimed in a prior patent or a copending application. The claim under examination is not patentably distinct from the reference claim(s) if the claim under examination is anticipated by the reference claim(s).”
Claims 1, 8, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent Application No. 16/682,673. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 of the ‘673 application recites all the elements of claims 1, 8, and 12.  This is an 

Other Prior Art
	The attached PTO-892 form includes references which are not relied on above but are considered relevant to this application, including:
	Zumbrum (US 2011/0155258) discloses a device with a hub (11), conduits (13), and receptacle containers (15) that each have a vent (figure 50c and paragraph 0073);
	Lee (US 2007/0290004) discloses that it is known to use a fluid hub/manifold to distribute fluid equally to a plurality of outlets (figure 2; paragraph 0002);
	Allen (US 858,051) discloses a fluid distributor with a stand (15) and a frame (4, 5)(see figure 1);
	Their (US 6,578,802) discloses that it is known to support a fluid source (70) on a stand; 
	Kaminaka (US 4,512,368) discloses a fluid distributor with the inlet disposed below the outlets (figure 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew St.Clair whose telephone number is (571)270-0238. The examiner can normally be reached Monday - Friday, 7 am to 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799